Opinion issued
September 29, 2011.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-00032-CV
———————————
Inderjit Cheema, Vikram S. Cheema, 128 Texas, LLC, US
Cheema, Inc., and 1495 JG, Inc., Appellant
V.
Kuldip
Singh, Appellee

 

 
On Appeal from the 113th
District Court
Harris County, Texas

Trial Court Case No. 2008-46586
 

 
 
MEMORANDUM
OPINION
 
          This is an appeal from a
judgment signed October 18, 2010.  The
parties have filed a joint motion indicating all matters of controversy and
issues in dispute have been resolved and ask us to render a take-nothing
judgment on all claims and counterclaims in accordance with their agreement.  See Tex. R. App. P. 42.1. 
The motion is granted. 
We reverse the judgment of the trial court and render a take-nothing
judgment on all claims and counterclaims. 
See Tex. R. App. P.
42.1(a)(2)(A).  The Clerk is directed to
issue mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Brown and Huddle.